EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Valley on 4/29/2021.

The application has been amended as follows: 

Claim 1, line 9, change “ligand” to - - antibody --.
Claim 1, line 11, change “ligand” to - - antibody --.
Claim 1, line 13, please delete “if present”. 
Claim 1, line 16, change “ligand” to - - antibody --.
Claim 1, line 17, change “ligand” to - - antibody --.
Claim 1, line 20, change “ligand” to - - antibody --.
Claim 1, last line, after “activated basophils”, insert - - , wherein either the first antibody or the second antibody is labeled with a label capable of chemiluminescence or the activated basophils are detected by a secondary antibody with a label capable of chemiluminescence binding to the first antibody or the second antibody --. 
Please cancel claim 16.

10.	Rejoin claim 21. 

11.	Claim 21, line 3, after “claim 1”, insert - - in a patient --.
12.	Claim 22, line 3, change “ligand” to - - antibody --.
13.	Claim 22, line 9, delete “if present”. 
14.	Claim 22, last line, after “activated basophils”, insert - - , wherein either the first antibody or the second antibody is labeled with a label capable of chemiluminescence or the activated basophils are detected by a secondary antibody with a label capable of chemiluminescence binding to the first antibody or the second antibody --.


The following is an examiner’s statement of reasons for allowance: no prior art teaches or fairly suggests the instant method for detecting activated basophils.  The gold standard in the field involves employing flow cytometry for analysis (see Blazer et al. “Basophil activation test using recombinant allergens” PlosOne e108619, 2014; “Basotest kit” by Glycotope Biotechology 2016; Sainte-Laudy et al. EP 2037269; Joulia et al. “Direct monitoring of basophil degranulation by using avidin-based probes”  Allergy Clinical Immunology 2017 140:1159; Santos et al. “Basophil activation test: food challenge in a test tube or specialist research tool? Clin. Transl. Allergy  2016 6:10) while drawbacks of this test system are the high acquisition cost of a flow cytometer, the complexity of the test results, which can only be interpreted by trained technical personnel, and the difficulty of standardization. In all cases, moreover, it is only possible to measure one sample at a time with a single device. The instant method provides advantages of avoiding using flow cytometry coupled with high sensitivity chemiluminescence detection on activated basophil in saving time and cost. Furthermore, it is not comparable to switch flow cytometry with chemiluminescence (i.e. teaching away) because Mahfouz et al. Mahfouz et al. “Evaluation of chemiluminescence and flow cytometry as tools in assessing production of hydrogen peroxide and superoxide anion in human spermatozoa”  Fertility and Sterility 2009  92:819). Thus, it is case-by-case and one ordinary skill needs to perform experiments to verify whether chemiluminescence can be applied to detection of activated basophils with reasonable expectation of success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641